Citation Nr: 1234182	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  05-40 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disability (TDIU), prior to December 13, 2011. 


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to May 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

During the course of appeal the Veteran testified at Travel Board hearings in April 2004 and June 2006, and at a video conference hearing in January 2010. Transcripts of these hearings are associated with the claims file. As these hearings were held by two different Veterans Law Judges and an Acting Veterans Law Judge, a panel decision is required. 

The Board in September 2011 remanded the claim for TDIU for additional development, and it now returns to the Board for further review.

In a March 2012 rating decision, the RO awarded the Veteran a 100 percent combined scheduler evaluation, effective from December 13, 2011.  This renders the TDIU claim moot during the period of the 100 percent schedular rating.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375(1999).  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran submitted his claim for TDIU in 2005, his claim remains on appeal for any period prior to December 13, 2011 in which a 100 percent scheduler evaluation was not in effect.  The Board has rephrased the issue accordingly.  

The issues of increased ratings for bilateral knee disabilities are the subject of a separate Board remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claim for TDIU must be reconsidered by the RO following additional evidentiary development, specifically the addendum to the December 2011 VA knees examination for compensation purposes, which the Board has required by a separate remand. Additional medical findings or conclusions of the service-connected knee disabilities will have an impact on the TDIU determination. The RO must have the opportunity to consider the Veteran's TDIU claim in light of the new evidence and its own review of the knee disorder claims.

Additionally, addendum findings or opinions are required from the December 2011 VA DBQ spine examiner. The obtained December 2011 DBQ examination to address the Veteran's low back disorder is incomplete in part because the examiner noted that the Veteran would not perform repetitive motion testing reportedly because the Veteran was too nervous to do so. Incompleteness for this reason perhaps cannot be helped. However, the examination is also deficient because the examiner failed to provide opinions addressing the nature and severity of the low back disorder beyond checking form boxes, resulting in apparent contradictions in responses that reveal little in the way of clear medical conclusions to support adjudication of the Veteran's TDIU claim on appeal. 

Specifically, the examiner checked boxes indicating that the Veteran's lumbar spine disorder did not impact his ability to work, yet the examiner also checked boxes indicating that the Veteran had the following impairments associated with his low back disorder: less movement than normal, pain on movement, instability of station, and disturbance of locomotion. In short, the spine DBQ examination of December 2011 is deficient for failing to provide a clear opinion as to the actual extent of incapacity due to low back disorder, including the extent to which any low back disorder limits functional use including limiting locomotion. This is deficiency is particularly of concern where, as here, the Veteran presented to the examination in a motorized wheelchair, yet the examination demonstrates movement independent of the wheelchair. Any reasonably complete assessment of the Veteran's low back disorder must include an assessment of the extent to which the Veteran's low back disorder results in the Veteran's asserted incapacity to stand or walk more than very briefly (as the Veteran alleged at his January 2010 hearing), so as to necessitate usual use of a motorized wheelchair, or contrarily, whether other causes or factors are more likely implicated in these asserted limitations of ambulation. Finally, the Board notes that although the Veteran is in receipt of a 100 percent evaluation from the date of the December 2011 examination, the information to be clarified remains relevant. See Chotta v. Peake, 22 Vet. App. 80 (2008) (Court held that when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his TDIU claim for the period prior to December 13, 2011. Associate any records or response received with the claims file, and undertake any reasonable indicated development.

2. Thereafter, return the case to the VA examiner who conducted the VA DBQ examination for compensation purposes in December 2011 addressing the Veteran's spine. The examiner must be provided the entire claims file for review for the addendum report, and the report should reflect that the examiner reviewed the claims file. For the period prior to December 13, 2011, the examiner should address the following: 

a. To what degree, if at all, does the Veteran's low back disorder necessitate the Veteran's use of a motorized wheelchair, or otherwise result in the  impairment in overall functioning. 

b. The examiner must specifically address impacts of the low back disorder on work and work-like functioning. In so doing, the examiner should reconcile his findings upon the DBQ examination report of the lumbar spine disorder not impacting his ability to work, with his other findings indicated on that report, of the Veteran's low back disorder resulting in less movement than normal, pain on movement, instability of station, and disturbance of locomotion.

c. The examiner should address whether ambulatory difficulties or other difficulties potentially impacting ability to work are attributable to the low back disorder, or otherwise are attributable to other causes as suggested in the record, inclusive of other physical disability, previously noted obesity and deconditioning, or psychiatric/mental factors.

d. The examiner's findings and conclusions should be reconciled with his prior findings as reflected in the December 2011 DBQ spine disorders examination report.

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3. If the examiner who conducted the December 2011 VA spine examination is no longer available, the claims file including a copy of this Remand must be made available to another examiner of equal qualifications, and must be reviewed by that examiner. The examiner must then attempt to provide the opinions requested above.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________                                ___________________________
      MICHAEL D. LYON                                           MARK. W. GREENSTREET
       Veterans Law Judge,                                                   Veterans Law Judge,
   Board of Veterans' Appeals                                        Board of Veterans' Appeals 



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


